Citation Nr: 1224777	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

Although the Veteran has specifically sought service connection only for PTSD, the Board is mindful of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App 1 (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In this regard, the Board has recharacterized the issue on appeal to include any and all psychiatric disability.  However, the Board finds that the Veteran is not prejudiced by the absence of RO adjudication of entitlement to service connection for an acquired psychiatric disability other than PTSD, as there is no relevant psychiatric diagnosis in this regard.  In the Veteran's case, as discussed below, the the record does not establish that he has a diagnosis of any chronic acquired psychiatric disability for which service connection may be established.  Although he has been diagnosed during the appeal period with cocaine dependence (not related to a service-connected disability) and a personality disorder, neither disorder may serve as the basis of an award of compensation benefits.  38 C.F.R. §§ 3.301, 3.303(c) (2011).  Further, although he had positive screens for depression and PTSD in October 2004, no competent diagnosis of either such disorder is demonstrated of record during the appeal period.  

This matter was previously before the Board in October 2009 and in April 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds, as is discussed in further detail below, that the Appeals Management Center (AMC) substantially complied with the mandates of its remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 



FINDINGS OF FACT

1.  The competent credible evidence of record, to include evidence of behavior changes, substance abuse, and/or job performance, fails to corroborate the alleged in-service stressor identified by the Veteran.

2.  The Veteran does not have combat service, does not allege PTSD due to fear of hostile military or terrorist activity, and is less than credible with regard to his claimed in-service stressor.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran was beaten and/or raped in service.

4.  The Veteran does not have a diagnosis of PTSD based on a verified in-service stressor, or diagnosis of any other acquired psychiatric disability.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in January and April 2005, VA informed the appellant of what evidence was required to substantiate his claim for service connection for PTSD, and of his and VA's respective duties for obtaining evidence.  
The correspondence was deficient in that it did not inform the Veteran of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Such notice was provided to the Veteran in VA correspondence dated in March 2006.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notices does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran, and his brother in support of his claim.  The claims file also includes available Marine Corps command chronology records from the Veteran's unit, and a VA formal finding of a lack of information required to corroborate stressors.  The Board notes that in its April 2011 remand, it directed that the AMC forward the information provided by the Veteran concerning his alleged stressor to the appropriate agency to request a copy of a CID investigation report, if any report was compiled.  The Criminal Investigative Service responses to requests for records are associated with the claims file. 

The Board notes that the Veteran contends that some of his STRs are missing from the record.  The Veteran has been unable to give any specific dates of treatment for which pertinent records are missing, and has not supplied his own copies of any missing records.  Moreover, he has not alleged any in-patient treatment for which additional records may be available.   

Based on the foregoing, the Board finds that VA does not have a further duty to attempt to obtain records related to the alleged stressor.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability at issue and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Board concludes a PTSD examination is not needed in this case because the only evidence indicating the Veteran experienced his alleged stressor is his own lay statements, and his statement as told to his brother, as will be discussed below.  This evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held that where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate a Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)).  The reason that the claim fails, as discussed below, is for not satisfying the combat presumption and lack of credible supporting evidence that the claimed in-service stressor occurred.  There is no reasonable possibility that a medical examination and opinion would aid in substantiating the Veteran's claim since it could not provide corroborating evidence of a past event. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

The law provides that when, after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a Veteran's claim, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2011).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges that he has PTSD as a result of being raped in service.  He alleges that while stationed in Okinawa, Japan, at Camp Kinser, he was at a bus stop outside of base.  He further alleges that while waiting there for a bus, three to four people, jumped him, beat him, kicked him in the ribs, and raped him "over and over again".  He states that he went to sick call with a sexually transmitted disease and had to get shots to treat it.  He further stated that the CID (criminal investigation division) stated that it was investigating the incident, but then it decided to drop the case because the Veteran was transferring back to the States.  

With regard to a date for the alleged incident, the Veteran has not supplied a specific date.  He has consistently stated that it occurred during a racial riot.  He has stated that the riot occurred approximately one week after he received orders that he was being transferred back to the United States (See statement received in March 2006) but also alluded that it could have been in 1980 or 1981.  In a statement received in March 2006, he stated that it may have been between April 1981 and August 1981.  The record reflects that the Veteran transferred to Japan in September 1980.  He was on annual leave from May 3, 1981 to June 3, 1981.  (He has not alleged that he was raped while on leave.)  The Veteran transferred to the United States on September 11, 1981. (See visual audit sheet.)  

The Veteran has stated that he reported the alleged rape to someone in CID headquarters (either a captain or a lieutenant) but was told that it was a "shame" to the Marine Corps if anyone knew what happened to the Veteran.  

The Veteran further alleges that his allegation of a rape was not properly investigated, in part, due to the riot with which CID was dealing.  He stated that he was told that "people really got hurt" during the riot.  The claims file is negative for any objective evidence which corroborates the allegation of a riot.  There are no military police reports, newspaper articles, hospital records, eyewitness records, or unit records reflecting a riot.  Records from the United States Marine Corps from July to December 1980 and from July to December 1981 are associated with the claims file.  The records include a "sequential listing of significant events" for each time period.  The records do not list any riots.  

In addition, there are no military police reports, hospital records, unit records, or health counseling center records, reflecting that the Veteran reported a rape in service.  March 2010 and April 2011 Naval Criminal Investigative Service (NCIS) records reflect that there is no record of an NCIS investigation of the Veteran's allegation of a rape.  The Board finds that if the Veteran had reported his beating and rape to CID, as he contends, it would have been reasonable for the allegation to have been recorded in some form.  NCIS has completed two searches of its records and found no records for the Veteran's allegation between April and August 1981, and no records for the Veteran's allegation between September 1980 and October 1981, the time frame for the Veteran's entire duty in Japan.  

There is no objective evidence of record which supports a finding of such a stressor.  
The Board has considered whether there is other contemporaneous evidence of record which supports the Veteran's alleged stressors, but finds that there is not.  
The Veteran's STRs are negative for complaints of, or treatment for, anxiety, excessive worrying, or depression.  The Veteran's May 1984 separation examination report reflects that he had a normal psychological assessment.  The Board has reviewed the Veteran's STRs for evidence of unexplained bruises or injuries in service, which could possibly support a finding of assault, but finds no such evidence.  

In addition, the Board finds that the evidence of record does not support a finding that the Veteran's behavior changed following the claimed stressor.  There is no competent evidence that while in service, the Veteran requested an early separation from service, that his work performance chronically deteriorated, or that he had episodes of depression, panic attacks, or anxiety.

Marine Corps proficiency and conduct scores are evaluated on a 5 point basis.  (See All Marine Corps Activities (ALMAR) 360/97.)  The Veteran's average combined evaluation for conduct and duty were as follows:

June 1978 to July 18, 1978:              	 4.35
July 1978 through January 1979:       	4.5
February 1979 through July 1979:      	4.6
August 1979 through January 1980:  	4.55
February 1980 through June 1980:     	4.55
July 1, 1980 through July 31, 1980:  	4.55
August 1980 through Sept. 10, 1980:  	4.55
Sept. 19, 1980 through Jan. 1981:     	4.6
February 1981 through July 1981:    	4.1
Aug. 17, 1981 through Sept. 11, 1981: 	4.05
Sept. 12, 1981 through Dec. 1981:  	4.45
February 1982 through July 1982:   	4.45

The Veteran's scores show a consistent pattern of behavior with no major deviations.  The only slight deviations were from February 1981 to July 1981 and from August 1981 to September 1981; however, these deviations were during the same time period in which the Veteran received nonjudicial punishment for two violations of the Uniform Code of Military Justice (UCMJ).  A list of offenses and punishments reflects that in July 1981, the Veteran was absent from his place of duty for less than 24 hours from July 30 to July 31.  It also reflects that on August 11, 1981, the Veteran wrongfully altered a shaving "chit" by adding "no running".  The Veteran's administrative remarks reflect that on August 10, 1981, he was counseled for conduct unbecoming an NCO by displaying a lackadaisical attitude toward the Marine Corps published directive and unwilling acceptance of NCO leadership responsibilities.  Despite the Veteran's actions, the record reflects that the Veteran did not have continued decrease in conduct or performance and that his rating improved for the remainder of ratings listed. 

The Board finds that the misconduct noted above is not sufficient evidence of a behavior change to support the Veteran's allegation of a rape in service.  None of the incidents reflects depression, rage, suicidal or homicidal ideation, or anxiety.  The Board has considered whether the reason for the alteration of the profile to include "no running" could be reasonably construed to be due to injuries received in the alleged assault, but finds that it cannot.  If the Veteran had been seen at sick call for his injuries, as he contends, it would be reasonable for him to have been issued a legitimate profile at that time.  In addition, if he had been assaulted, it is not reasonable that he would have accepted nonjudicial punishment or counseling for any actions which he took as a result of being victimized, especially if he had reported the victimization to CID and had been clinically treated for it. 

The claims file includes a statement from the Veteran's brother, V.M.  V.M. states that on June 19, 1982, his brother told him that three white males sodomized him while he was waiting for a bus in Japan.  V.M. further stated that the Veteran told him that he had reported it to CID but it would not do anything because there was a base riot at the time.  The Board finds that this statement is insufficient to support the Veteran's alleged stressor.  Importantly, an April 2005 VA clinical record reflects that the Veteran reported that he was raped while in service but did not report it to anybody for more than seven years.  The April 2005 statement is inconsistent with the Veteran's allegation that he reported it to CID which initiated an investigation while in service, and with his brother's statement that the Veteran reported it to him in 1982.  

In addition, a VA clinical record reflects that the Veteran reported that the alleged rape had occurred when he was age 17 in Japan.  In his VA Form 9, the Veteran also states that the rape occurred when he was 17 years old.  Importantly, the record reflects that the Veteran was ages 20 and 21 while stationed in Japan.  

The Board finds that the statement of the Veteran's brother is less than credible when considered with the record as a whole.  Not only is it inconsistent with the Veteran's April 2005 statement, but V.M. has a personal interest in the claim as he is the Veteran's brother.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Moreover, even if the Veteran did tell his brother in 1982 that he was raped in service, the record as whole does not support such an allegation.  While the Veteran may have told his brother that such an incident occurred during a riot, the lack of CID reports, police reports, physical evidence, unit reports, and lay statements by anyone without a personal interest is against such a finding.  

The Board also notes that V.M. stated that, in his opinion, the Veteran has trouble with authority, perhaps due to his alleged rape; however, the evidence of record does not reflect such trouble while the Veteran was in service.  The Veteran remained in service for approximately three years after his alleged rape with no pattern of significant legal or administrative misconduct.  The Board notes that a January 1983 "offenses and punishment" entry reflects that on November 1, 1982, the Veteran used marijuana.  A September 1983 administrative remark reflects that the Veteran was counseled for tardiness in reporting to work.  A May 1984 administrative remark reflects that the Veteran was advised that he was not eligible for reenlistment due to in-service drug involvement.  The Board finds that these incidents do not support a finding that the Veteran was raped in 1980 or 1981.  They do not equate to a substantial deviation from the Veteran's normal conduct or personality.  In this regard, the Board notes that an April 2005 VA clinical record reflects that the Veteran reported that he began drinking alcohol at the age of 13, and was expelled from school for fighting.  Records also reflect that the Veteran reported first using marijuana at age 13.  The record does not support a finding that the Veteran's use of alcohol or illegal substances was due to his alleged stressor.

The Board acknowledges that VA clinical records reflect a history of PTSD due to a rape in service (e.g. May 2005 VA clinical record).  However, there are no clinical records in evidence which show that such a diagnosis was made by a psychologist or psychiatrist after a thorough interview with the Veteran, a review of the claims file, and based on a verified stressor.  Thus, the Board finds that the references to PTSD due to a sexual assault in service are not probative.

The record reflects that the Veteran has reported that he has one sister who has been treated for depression and has attempted suicide, and a brother has a history of schizophrenia.  He has also reported that his father shot his mother, who survived.  In addition, the Veteran had a wife who died, and a child who died of a brain tumor.  He has reported that his father and paternal uncles had alcohol problems.  The Veteran has been diagnosed with cocaine dependency.  The lay opinion of V.M. that the Veteran's current mental state may be due to an alleged rape in service is insufficient to support the Veteran's allegation, especially in light of the Veteran's inconsistent statements, the other numerous possibilities for the Veteran's mental state, and the lack of evidence that V.M. is trained in the field of mental health.  

The Board finds that the Veteran is less than credible with regard to an alleged in-service assault.  There is no competent and credible objective evidence to support his contention.  While the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board finds that it is not plausible that there would be no documentation of even one of the following if it had occurred: a racial riot at Camp Kinser in 1980 or 1981, an assault on the Veteran by three men, a CID investigation into the alleged assault, and a sick call visit for injuries and/or a sexual transmitted disease. 

As noted above, the the record does not establish that the Veteran has a diagnosis of any chronic acquired psychiatric disability for which service connection may be established.  Although he has been diagnosed during the appeal period with cocaine dependence (not related to a service-connected disability) and a personality disorder, neither disorder may serve as the basis of an award of compensation benefits.  38 C.F.R. §§ 3.301, 3.303(c) (2011).  Further, although he had positive screens for depression and PTSD in October 2004, no competent diagnosis of either such disorder is demonstrated of record during the appeal period.  

The Veteran contends that some of his STRs are missing.  When at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board has thoroughly reviewed the claims file and finds that the evidence is not sufficient to support a grant of service connection for an acquired psychiatric disability, to include PTSD.  The Board has reviewed in detail whether circumstances during service support the Veteran's assertions of the alleged assault.  For the reasons set forth above, the Board finds that the record does not support or corroborate his assertions.  As the preponderance of the evidence is against the claim, entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 C.F.R. § 3.102.  In this regard, the Board finds that there is insufficient evidence to find that the Veteran is entitled to service connection for any other acquired psychiatric disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.




____________________________________________
U. R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


